Filed 1/20/16 State of Calif. v. Superior Court CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


STATE OF CALIFORNIA,                                                 B265930
                                                                     (Los Angeles County
         Petitioner,                                                 Super. Ct. No. BS149154)

         v.

THE SUPERIOR COURT LOS
ANGELES COUNTY,

         Respondent;

COLLEEN FLYNN,

         Real Party in Interest.



         PETITION from an order the Superior Court of Los Angeles County, Luis A.
Lavin, Judge. Petition granted.
         Kamala Harris, Attorney General, Kathleen A. Kenealy, Chief Assistant Attorney
General, Kristin G. Hogue, Senior Assistant Attorney General, Joel A. Davis,
Supervising Deputy Attorney General, and Donna M. Dean, Deputy Attorney General,
for Petitioner.
         Donald W. Cook for Real Party in Interest.
                                    I. INTRODUCTION


         Defendant, State of California, has filed a mandate petition challenging an order
compelling disclosure of certain electronically stored data maintained by the California
Department of Justice (justice department). The electronically stored data are CHP 180
forms maintained in the justice department’s Stolen Vehicle System database. Plaintiff,
Colleen Flynn, sought before the respondent court to compel disclosure of these and other
records pursuant to the California Public Records Act (public records act). (Gov. Code,1
§ 6250 et seq.; see Copley Press, Inc. v. Superior Court (2006) 39 Cal.4th 1272, 1281,
1282.)
         The outcome of this appeal is controlled by the holding in County of Los Angeles
v. Superior Court (2015) 242 Cal.App.4th 475, 481-489, hereafter County of Los Angeles.
In addition to the analysis in County of Los Angeles, supra, we conclude the Legislature
has carefully limited access to the Stolen Vehicle System database to specified agencies
and persons. (§ 15153; Pen. Code, § 11105, subd. (b).) Because access to materials in
the Stolen Vehicle System database has been so limited by the Legislature, they are
unavailable to plaintiff. (§ 6254, subd. (k).) Thus, plaintiff is not entitled to disclosure of
lost, found or recovered vehicles in the justice department’s Stolen Vehicle System
database.


                   II. PROCEEDINGS IN THE RESPONDENT COURT


         Before proceeding to synthesizing the events transpiring to date, it bears emphasis
that only a portion of the issues litigated in the respondent court are before us now. Much
of the discussion in papers filed in the respondent court involves the California Highway
Patrol. The respondent court ultimately ordered disclosure from two databases. The first
database was that operated by the California Highway Patrol. There is no issue raised in

1
         Unless otherwise noted, all future statutory references are to the Government
Code.

                                              2
the present writ proceeding concerning the orders directed at the California Highway
Patrol. But the respondent court also ordered the justice department to produce electronic
data in an electronic format which is stored on its Stolen Vehicle System. It is only the
information stored on the justice department Stolen Vehicle System that is at issue. Thus,
when we synthesize the pertinent proceedings in the respondent court, it should be kept in
mind that we are only concerned with the data in the justice department Stolen Vehicle
System.
       As noted, plaintiff filed a mandate petition pursuant to section 62582 seeking to
compel disclosure of information in defendant’s possession appearing on two California
Highway Patrol forms. In this writ proceeding, the only document at issue is known as a
CHP 180 form. According to the verified mandate petition filed in the respondent court:
“[Plaintiff] . . . alleges that whenever an officer of the California Highway Patrol . . .
causes a vehicle to be removed from a public roadway or highway pursuant to. . .
[Vehicle] Code [section] 22651, the [California Highway Patrol] officer fills out a
document known as a CHP 180 form. [Plaintiff] is further informed and believes that the
[California Highway Patrol] provides a copy of the filled-out form to the privately-owned
vehicle tow company the [California Highway Patrol] uses for removing vehicles from
the street.”
       Attached to plaintiff’s mandate petition is a CHP 180 form. The CHP 180 form,
which is furnished to all peace officers by the California Highway Patrol, consists of two
pages. The first page requires the impounding peace officer to identify, among other
things: the reporting department; the location where the vehicle is stolen or is towed; the
odometer reading; the time that “dispatch” was notified of the towing; data concerning
the individual vehicle including the vehicle identification and engine numbers; the

2
        Section 6258 states, “Any person may institute proceedings for injunctive or
declarative relief or writ of mandate in any court of competent jurisdiction to enforce his
or her right to inspect or to receive a copy of any public record or class of public records
under this chapter. The times for responsive pleadings and for hearings in these
proceedings shall be set by the judge of the court with the object of securing a decision as
to these matters at the earliest possible time.”

                                               3
condition of the vehicle and specified components ranging from radios, tape decks and
batteries to tires and hub caps; information concerning the theft of the vehicle or any of
its components, including license plates; and whether required notices were sent to the
registered and legal owners pursuant to Vehicle Code section 22852.3 The foregoing
sentence is not a complete listing of all of the information sought by the first page of the
CHP 180 form. Page 1 of the CHP 180 form requests nearly 100 separate pieces of
information. In addition, it has an extensive remarks section. The second page of the
CHP 180 form consists of the notice of hearing sent to the “registered and legal owners of
record, or their agents” of the stored vehicle. The notice is sent by the agency or person
directing storage of the vehicle. (Veh. Code, § 22852, subd. (a).)
         Plaintiff’s mandate petition alleges that defendant possesses electronic data
reflecting information originally recorded on CHP 180 forms. In addition, plaintiff
alleges that the electronic data are public records which are not exempt from disclosure
and she is entitled to their production. Plaintiff alleges that defendant’s wrongful refusal
to provide the electronic data violates the California Public Records Act. Plaintiff’s
mandate petition seeks production of the documents, her attorney fees and costs.
Plaintiff’s mandate petition does not seek production of only portions of the requested
data. Defendant’s answer denied that plaintiff was entitled to access to any records at
issue.



3
        Vehicle Code section 22852 states: “(a) Whenever an authorized member of a
public agency directs the storage of a vehicle, as permitted by this chapter, or upon the
storage of a vehicle as permitted under this section (except as provided in subdivision (f)
or (g)), the agency or person directing the storage shall provide the vehicle’s registered
and legal owners of record, or their agents, with the opportunity for a poststorage hearing
to determine the validity of the storage. [¶] (b) A notice of the storage shall be mailed
or personally delivered to the registered and legal owners within 48 hours, excluding
weekends and holidays, and shall include all of the following information: [¶] (1) The
name, address, and telephone number of the agency providing the notice. [¶] (2) The
location of the place of storage and description of the vehicle, which shall include, if
available, the name or make, the manufacturer, the license plate number, and the mileage.
[¶] (3) The authority and purpose for the removal of the vehicle.”

                                               4
       Defendant relied in material part upon the declaration of Kathryn Santillan. Ms.
Santillan is the Criminal Identification and Intelligence Supervisor for the Stolen
Vehicles Unit of the justice department’s Division of Criminal Justice Information
Services. In that capacity, Ms. Santillan was responsible for supervising the day-to-day
activities for the Stolen Vehicle System/Automated Boat System. (There are no issues in
this case concerning any boats.) According to Ms. Santillan: “The [Stolen Vehicle
System] is a statewide database that houses and vehicle information entered by law
enforcement agencies which includes, but is not limited to, the data listed in CHP 180
forms. [¶] . . . I conducted an inquiry, and have determined that the [Stolen Vehicle
System] is the only [Justice Department] database that contains information that includes
data listed in CHP 180 forms. [¶] . . . California Highway Patrol and other law
enforcement agencies enter and access the data in the [Stolen Vehicle System]
exclusively via the California Law Enforcement Telecommunications System . . . .
[¶] . . . The information accessed via [the California Law Enforcement
Telecommunications System] is investigatory information as it concerns specific
individuals that may be under investigation for specific crimes.”
       Additionally, defendant submitted a declaration by Mark Hayward, a justice
department employee who worked in the Bureau of Criminal Information and Analysis.
Mr. Hayward was employed as an analyst who dealt with applications for upgrades to the
California Law Enforcement Telecommunications System network. He also helped
identify and correct deficiencies that were are uncovered in audits working with different
law enforcement agencies. Mr. Hayward described the California Law Enforcement
Telecommunications System as the communication lines that access various agency
computer system portals. He also described the California Law Enforcement
Telecommunications System thusly: “[I]t’s the connections between the servers and the
routers and the communication lines. It’s essentially a communication network.”
       The hearing on plaintiff’s mandate petition was held on June 23, 2015. The
respondent court ruled that defendant improperly refused to produce the requested CHP
180 form records in an electronic format. The respondent court ruled in part:

                                             5
“[Defendant] argues the CHP 180 records are exempt as investigatory files. . . . . Here,
[defendant] fails to make any showing that the CHP 180 form captures information
relevant to an investigation or otherwise is prepared to assist law enforcement in
determining whether a violation of the law has occurred. . . . Indeed, [defendant] does
not provide any analysis explaining why the investigatory records exception would apply
to the CHP 180 forms. See Williams v. Superior Court[] (1993) 5 Cal.4th 337, 356 (‘A
public agency may not shield a document from disclosure with the bare assertion that it
relates to an investigation’). A review of the form itself shows that most of the
information captured by the form relates to providing the legal and registered owner with
notice that the vehicle has been impounded, and to creating a record of vehicles
impounded by law enforcement.” The respondent court ordered that plaintiff recover her
attorney fees. The foregoing synthesis of the respondent court’s eight and one-half
largely single-spaced page comprehensive ruling is limited to the issues raised by
defendant’s mandate petition filed with this court. As noted, there were other matters
litigated which are not the subject of the issues raised by defendant concerning the justice
department’s Stolen Vehicle System.
       On August 6, 2015, defendant filed a timely mandate petition challenging only
that part of the respondent court’s ruling concerning the justice department’s Stolen
Vehicle System. On September 11, 2015, we issued our alternative writ of mandate. The
cause was orally argued on October 5, 2015. On November 20, 2015, a differently
comprised panel of this division issued its opinion in County of Los Angeles, supra. We
offered the parties the opportunity to brief the effect of County of Los Angeles, supra on
our case.


                                    III. DISCUSSION


       As noted, the outcome of this appeal is controlled by the opinion in County of Los
Angeles, supra. In County of Los Angeles, supra, 242 Cal.App.4th at pages 481-489, we
refused to order disclosure of copies of CHP 180 forms maintained by the Los Angeles

                                             6
County Sheriff’s Department. There, a differently comprised panel of this division held:
CHP 180 forms are exempt from disclosure pursuant to sections 6254, subdivision (k)
and 6254.1; this is because both section 6254.1 and Vehicle Code section 1808.21
prohibit disclosure of a vehicle owner’s address retrieved from Department of Motor
Vehicles records; disclosure of driver’s license personal information is prohibited by
Vehicle Code section 1808, subdivision (a) and title 18 United States Code section 2721
et seq.; and no waiver of the duty of nondisclosure occurred. Obviously, those
conclusions are controlling in this case which seeks disclosure of CHP 180 forms
maintained by the justice department.
       The CHP 180 forms at issue are likewise exempt from disclosure pursuant to
section 6254, subdivision (k) on grounds other than those discussed in County of Los
Angeles, supra. The Legislature has expressly limited the disclosure by the Attorney
General of records concerning stolen vehicles. As noted, Penal Code section 11106,
subdivision (a)(1)(I) requires the Attorney General to maintain a complete record of
stolen property. Further, local law enforcement authorities are required to submit
descriptions of serialized stolen property, which includes stolen vehicles, to the justice
department. (Pen. Code, § 11108, subd. (a).) In a similar vein, Vehicle Code section
10500, subdivision (a) requires that every peace officer report information concerning a
stolen vehicle to the justice department.
       Penal Code section 11106, subdivision (a)(2) limits the disclosure of the
information concerning stolen or found vehicles thusly, “The Attorney General shall,
upon proper application therefor, furnish the information to the officers referred to in
Section 11105.” Penal Code section 11105, subdivision (b) comprehensively lists a
series of individuals and entities who are entitled disclosure of the information specified
in Penal Code section 11106, subdivision (a)(1)(I). Individuals such as plaintiff are not
named in Penal Code section 11105, subdivision (b).
       Further, although not dispositive, Ms. Santillan declared that all of the information
in the Stolen Vehicle System is exclusively entered and accessed via the California Law
Enforcement Telecommunications System. This is commonly referred to as the CLETS

                                              7
system. (See People v. Robinson (2010) 47 Cal.4th 1104, 1128; People v. Martinez
(2000) 22 Cal.4th 106, 113.) The uses for the California Law Enforcement
Telecommunications System are specified in section 15153 which states, “The system
shall be under the direction of the Attorney General, and shall be used exclusively for the
official business of the state, and the official business of any city, county, city and
county, or other public agency.” Thus, although not conclusive, it is pertinent that both
the entry and accessing of the Stolen Vehicle System data occurs on a network expressly
reserved for official business. Under these circumstances, disclosure of the CHP 180
forms and the data contained therein are not required by the public records act. (Gov.
Code, § 6254, subd. (k).) We need not address the parties’ other contentions.


                                     IV. DISPOSITION


       A peremptory writ of mandate is to issue directing the respondent court to set
aside a part of its June 23, 2015 order. That part of the respondent court’s June 23, 2015
order directing disclosure of data contained in the Stolen Vehicle System is to be set
aside. A new order is to issue directing that data contained in the Stolen Vehicle System
not be disclosed. Defendant, State of California, shall recover its costs incurred in
connection with these writ proceedings from plaintiff, Coleen Flynn.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                             TURNER, P. J.



We concur:



              KRIEGLER, J.                  BAKER, J.



                                               8